Case: 1:21-cr-00025-SRC-ACL Doc. #: 23 Filed: 02/05/21 Page: 1 of 4 PageID #: 38




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       vs.                                   )       No.   1:21CR00025 SRC
                                             )
SHAWNEE M. JOHNSON,                          )
                                             )
                      Defendant.             )


                   GOVERNMENT=S RESPONSE TO COURT=S ORDER
                      CONCERNING RULE 12(b) DISCLOSURE

       Comes now the United States of America, by and through its attorneys, Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Julie A. Hunter,

Assistant United States Attorney for said District, and for the Government=s Response in

accordance with the Court=s Order Concerning Pretrial Motions, states as follows:

                                   RULE 12(b) DISCLOSURE

       Rule 12(b)(4)(B) provides:

               "At the arraignment or as soon thereafter as is practicable defendant may,
       in order to afford an opportunity to move to suppress evidence under Rule
       12(b)(3)(C), request notice of the government's intention to use (in its evidence in
       chief at trial) any evidence which defendant may be entitled to discover under
       Rule 16.       (emphasis added)

       In accordance with the dictates of Rule 12(b)(4)(B) the Government intends to use the

following referenced evidence at trial:

       1.      Relevant Written or Recorded Statements




                                                 1
Case: 1:21-cr-00025-SRC-ACL Doc. #: 23 Filed: 02/05/21 Page: 2 of 4 PageID #: 39




       The relevant written or recorded statements made by the defendant which are within the

possession, custody or control of the Government are as follows:

       (a)     Recorded interview of defendant by SEMO Drug Task Force Officer Troy Shelly

               on July 10, 2020.

       2.      Written Records Containing Substance of Oral Statements

       There are no written records containing the substance of any relevant oral statements

made by the defendant in response to interrogation by any person then known to the defendant to

be a government agent.

       3.      Grand Jury Testimony

       The defendant has not testified before a grand jury relating to the offense charged.

       4.      Other Relevant Oral Statements

       The defendant has not made any other relevant oral statements in response to

interrogation by any person then known by the defendant to be a government agent, which the

Government intends to use at trial.

       5.      Defendant=s Prior Record

       A copy of defendant=s prior record, along with a complete copy of the investigative file

held by the Government at this time, has been provided to counsel for the defendant.

       6.      Documents and Tangible Objects

       The Government may introduce into evidence in its case in chief the following items

which could arguably be subject to suppression:

       (a)     Items seized following the execution of the search warrant at defendant’s

               residence, including controlled substances, a New England Firearms, 12 gauge,


                                                  2
Case: 1:21-cr-00025-SRC-ACL Doc. #: 23 Filed: 02/05/21 Page: 3 of 4 PageID #: 40




               Break-Open Shotgun, and a Tangfoglio, E-32 Titan II, .32 Auto, semi-automatic

               pistol;

       (b)     Items referenced in the Probable Cause Affidavit of SEMO Drug Task Force

               Officer Troy Shelly;

       (c)     Items referenced in the Missouri State Highway Patrol Incident Report dated July

               10, 2020;

       (d)     Search Warrant for 3720 State Highway F, Portageville, Missouri, along with the

               Application, Affidavit, and Inventory;

       (e)     Items referenced in the Complaint and Request for a Warrant issued in the Circuit

               Court of New Madrid County, Missouri;

       (f)     Recorded interview of co-defendant by SEMO Drug Task Force Officer Troy

               Shelly.

       7.      Reports of Examinations and Tests

       The Government may introduce into evidence in its case in chief testimony regarding the

following reports of examinations and tests:

       (a)     Interstate nexus report on the firearms, prepared by ATF Special Agent Matt

               Jones.

       8.      Expert Witnesses

       The Government may introduce into evidence in its case in chief the following testimony

of expert witnesses:

       (a)     ATF Special Agent Matt Jones, who will testify in accordance with his report, to

               the relationship between firearms, possession and sales of controlled substances;


                                                3
Case: 1:21-cr-00025-SRC-ACL Doc. #: 23 Filed: 02/05/21 Page: 4 of 4 PageID #: 41




               and to his opinion that the marijuana possessed by defendant was possessed with

               the intent to distribute.



                                             SAYLER A. FLEMING
                                             UNITED STATES ATTORNEY


                                             /s/ Julie A. Hunter
                                             JULIE A. HUNTER, #51612MO
                                             ASSISTANT UNITED STATES ATTORNEY
                                             555 Independence, 3rd Floor
                                             Cape Girardeau, MO 63703
                                             (573) 334-3736
                                             julie.hunter@usdoj.gov


                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon the
following:

Jennifer Booth
Attorney for Defendant


                                             /s/ Julie A. Hunter
                                             JULIE A. HUNTER, #51612MO
                                             ASSISTANT UNITED STATES ATTORNEY




                                                4
